Interview Summary (cont.)
	The PTO Automated Interview Request, filed 11/19/2021, indicated that the “Topic for Discussion” is that “Applicant would like to discuss the outstanding 112 rejections (focussing on the indefiniteness rejections).”

RE: 35USC 1122(d)
1) The claims recite “the WHO Child Growth Standards published in Acta Paediatrica, April 2006, volume 95, supplement 450 of human milk fed infants” which  lacks antecedent basis because a WHO Child Growth Standards of human milk fed infants was not previously introduced in the claim (removing “the” would overcome this rejection); 
2) A critical element that provides the scope of the BMI/over what amount of time is missing to describe the increase to the BMI required of WHO Child Growth Standards published in Acta Paediatrica, April 2006, volume 95, supplement 450 of human milk fed infants) 
3) “the optimal growth trajectory” (removing “the” would overcome the 112(b)); 
4) “the growth trajectory” (a growth trajectory is already provided in the claim); 
5) Replace “promoting” with increasing to define something is actually being done, versus a sales pitch that promotes;
6) If the amount of BMI/amount of time, “closer” could be removed;
7) “optimal” is a relative term;
8) “standard” is relative term; 
9) “as compared to” relative term;
10) On growth trajectory the indefinite issue can be resolved by claiming an optimal growth trajectory of the WHO Child Growth Standards… of human milk fed infants versus some lessor amount of growth trajectory when a standard nutritional composition for infants… is administered; and also wherein the optimal growth trajectory of the WHO Child Growth Standards… is claimed as (a specific amount) of BMI/(a specific amount) of time;
11) What is standard nutritional composition for infants is, because standard nutritional composition for infants includes breast milk, therefore how does this differ than the WHO standard it is being compared to? 

13) On “in an infant” further limiting “postnatal”, it was agreed that this is clear in the claims, therefore should not be rejected or modified;
14) Since the formula administered is a liquid, amounts of ingredient in the liquid, which are wet, therefore it is unclear as to what the scope of “more similar” imparts to the claim, more than or similar; and is also indefinite for reasons set forth regarding claim 16 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793